Citation Nr: 0736703	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initially compensable evaluation for a 
navicular fracture of the right wrist, for the period from 
September 29, 1992 to June 2, 1996.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a navicular fracture of the right wrist, for the 
period on and after June 3, 1996.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  The Board denied a claim for an 
increased evaluation for a navicular fracture of the right 
wrist in a February 1998 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a July 1999 Joint Motion for Remand 
(Joint Motion), the Court vacated and remanded the appeal of 
this issue for development in compliance with the Joint 
Motion.  Subsequently, the Board remanded the claim for 
further adjudication in May 2000.  While on remand at the RO, 
the veteran was granted a 10 percent evaluation for a 
navicular fracture of the right wrist, effective June 3, 
1996.  This issue, along with the other issues currently on 
appeal, was remanded by the Board in May 2004 for additional 
development.

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for residuals of a right ankle injury and 
entitlement to service connection for residuals of a head 
injury are addressed in the Remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that for the period 
from September 29, 1992 to June 2, 1996, the veteran's 
navicular fracture of the right wrist was manifested by pain 
and a slight irregularity of the cortex of the navicular on 
the medial side.

2.  The medical evidence of record shows that for the period 
on and after June 3, 1996, the veteran's navicular fracture 
of the right wrist was manifested by pain, swelling, 
stiffness, weakness, numbness, tingling, and limitation of 
motion on extension to 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no more, for a navicular fracture of the right wrist, for the 
period from September 29, 1992 to June 2, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.69, 4.71a, Diagnostic Code 5215 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a navicular fracture of the right wrist, for the period 
on and after June 3, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.69, 4.71a, 
Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's various right wrist claims, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  A letter dated in 
December 2001 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2002, after which the claims were readjudicated.  Although 
these letters did not notify the veteran of the effective 
dates regulations or the potential assignment of disability 
evaluations, there is no prejudice to the veteran because 
service connection was granted for a navicular fracture of 
the right wrist.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The veteran's VA medical treatment records have 
been obtained.  VA examinations were provided to the veteran 
in connection with her claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's right wrist claims, because 
the appeal of these issues is based on the assignment of an 
initial evaluation following an initial award of service 
connection for a navicular fracture of the right wrist.  
Fenderson, 12 Vet. App. at 126.  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for navicular fracture, right wrist was 
granted by a November 1996 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5215, effective September 29, 1992.  
Subsequently, a November 2000 rating decision assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, effective June 3, 1996.

In a February 1993 VA joints examination report, the veteran 
complained of pain in her right wrist "off and on."  On 
physical examination, the veteran's right wrist showed a 
normal anatomy.  There was a full range of motion and no 
tenderness, crepitus, or swelling in the right wrist.  On x-
ray examination of the right wrist, no evidence of a fracture 
was seen, though there was a slight irregularity of the 
cortex of the navicular on the medial side.  There were no 
bony abnormalities of the navicular bone noted and the 
examiner concluded that the wrist x-rays on the right side 
were negative.  The diagnosis was history of fracture of the 
right wrist, with no clinical or radiographic abnormalities.

In a May 1997 VA joints examination report, the veteran 
complained of pain "on and off" in the right wrist, along 
with swelling.  She also reported numbness and tingling.  On 
physical examination, the veteran's right wrist was slightly 
swollen.  Her right wrist range of motion was not limited in 
either extension or palmar flexion.  There was some swelling 
between the thumb and first finger and the veteran was unable 
to touch the right thumb to the palm of her hand.  On x-ray 
examination, no abnormalities were detected.  The diagnosis 
was chronic pain of the right wrist, status post navicular 
fracture.

In a June 1999 VA outpatient orthopedic clinic report, the 
veteran complained of intermittent numbness and tingling in 
both hands.  The examiner stated that the veteran had 
bilateral Phalen's sign and there was a "clinical 
suspicion" of carpal tunnel syndrome (CTS).  On nerve 
conduction velocity examination, abnormalities were found in 
the right and left median nerves.  The conclusion was that 
the findings might indicate CTS.

In a November 1999 VA outpatient physical therapy report, the 
veteran complained of numbness in her hands.  On observation, 
the veteran had diffuse paresthesia in both hands and nerve 
conduction studies indicated questionable CTS.

In a November 2000 VA joints examination report, the veteran 
complained of pain and swelling in the right wrist.  She also 
reported tingling and numbness.  On physical examination, 
there was slight swelling of the right wrist.  On range of 
motion examination, the veteran had a full range of motion, 
but with mild pain in the lateral aspect of the wrist on both 
extension and palmar flexion.  There was a positive Phalen's 
test, but no incoordination, deformity, or atrophy.  On x-ray 
examination, the veteran's right wrist was normal.  The 
diagnosis was status post right navicular fracture with 
chronic pain.


In a June 2004 VA medical examination report, the veteran 
complained of pain in her right wrist which she described as 
a 5 on a scale from 1 to 10.  She complained of right wrist 
weakness, stiffness, swelling, and a lack of endurance.  The 
veteran reported that she dropped things and had intermittent 
numbness and tingling.  The report noted that the veteran was 
right handed and occasionally used a wrist brace.  On 
physical examination, there was no swelling, ankylosis, 
deformity, or impairment.  There was mild crepitus and 
tenderness to palpation on the posterior aspect of the right 
wrist.  Musculature of the forearm was normal.  On range of 
motion testing, extension was to 60 degrees with pain at 60 
degrees.  Palmar flexion was to 80 degrees with pain.  Ulnar 
and radial deviation were both full.  There was a positive 
Phalen's test, bilaterally.  There was no incoordination, 
atrophy, abnormal pulses, or abnormal strength.  On x-ray 
examination, no abnormalities or changes from previous 
studies were seen.  The diagnosis was healed navicular 
fracture with chronic pain of the right wrist.  The examiner 
stated that there was no weakness, excess fatigability, 
incoordination, or any additional functional impairment with 
fatiguing.  The examiner stated that the examination results 
were "essentially unchanged since 2000."

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, her right wrist is 
considered a major or dominant extremity.  See 38 C.F.R. § 
4.69.  Under Diagnostic Code 5215, limitation of motion of 
the major wrist with palmar flexion limited in line with the 
forearm or dorsiflexion less than 15 degrees warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  The normal range of motion of a wrist is from 0 
degrees to 70 degrees on extension, from 0 degrees to 80 
degrees on palmar flexion, from 0 degrees to 45 degrees on 
ulnar deviation, and from 0 degrees to 20 degrees on radial 
deviation.  38 C.F.R. § 4.71, Plate I (2007).

The medical evidence of record shows that for the period from 
September 29, 1992 to June 2, 1996, the veteran's navicular 
fracture of the right wrist was manifested by pain and a 
slight irregularity of the cortex of the navicular on the 
medial side.  While the medical evidence of record does not 
show that the veteran's right wrist has ever had limitation 
of motion of the major wrist with palmar flexion limited in 
line with the forearm or dorsiflexion less than 15 degrees, a 
10 percent evaluation was awarded effective June 3, 1996 on 
the basis of a medical report a that provided results that 
were almost exactly the same as the February 1993 VA joints 
examination report.  The 10 percent evaluation beginning on 
June 3, 1996 was awarded for "painful motion of the right 
wrist," which is consistent with VA regulations on pain and 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  As such, the February 
1993 and May 1997 VA joints examination reports were nearly 
identical in their findings, and the findings in the May 1997 
report were considered sufficient for a 10 percent 
evaluation.  Accordingly, resolving all benefit of the doubt 
in favor of the veteran, the Board finds the veteran's 
navicular fracture of the right wrist warrants an initial 
evaluation of 10 percent for the period from September 29, 
1992 to June 2, 1996.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215.

The medical evidence of record shows that for the period on 
and after June 3, 1996, the veteran's navicular fracture of 
the right wrist was manifested by pain, swelling, stiffness, 
weakness, numbness, tingling, and limitation of motion on 
extension to 60 degrees.  A 10 percent evaluation is the 
maximum rating for this disorder under the provisions of 
Diagnostic Code 5215.  Accordingly, a higher rating is not 
possible under this diagnostic code for the entire period on 
appeal.  In this regard, the Board has considered the impact 
of DeLuca, 8 Vet. App. 202.  The Court has clearly 
established that DeLuca is applicable to the functional 
equivalent of limitation of motion.  In this case, the 
veteran is in receipt of the maximum evaluation for 
limitation of motion of the right wrist as a 10 percent has 
been assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a 
DeLuca analysis would serve no useful purpose since a higher 
evaluation is not assignable on the basis of limitation of 
motion.  See Johnson v. Brown, 9 Vet. App 7 (1996).

The Board has considered rating the veteran's service-
connected navicular fracture of the right wrist under all 
appropriate diagnostic codes for the entire period on appeal.  
A higher evaluation is not warranted under Diagnostic Code 
5214, as the medical evidence of record does not show that 
the veteran's right wrist has ever been ankylosed.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5214 (2007).  As the medical 
evidence of record shows that the veteran experiences mild 
numbness and tingling in her right hand, the Board has also 
considered a separate evaluation under Diagnostic Code 8515.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  
However, these symptoms have been diagnosed as questionable 
CTS and there is no medical evidence of record that shows 
that they are secondary to the navicular fracture of the 
right wrist.  Even if the medical evidence of record did show 
that the veteran's mild numbness and tingling were related to 
her service-connected disability, the veteran has already 
been awarded a 10 percent evaluation for her right wrist 
disorder on the basis of pain alone.  Thus, awarding two 
evaluations for exclusively sensory symptoms in the right 
wrist would constitute prohibited pyramiding.  38 C.F.R. § 
4.14 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Since wholly sensory involvement is generally 
considered a mild level of incomplete paralysis, no more than 
a 10 percent evaluation would be warranted.  See Id.  Thus, 
rating the veteran's right wrist under Diagnostic Code 8515 
alone would not produce a rating in excess of 10 percent.  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's service-connected navicular 
fracture of the right wrist.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown to be due to the veteran's 
navicular fracture of the right wrist and there is no 
indication in the record that the schedular evaluations are 
inadequate to evaluate the impairment of the veteran's 
earning capacity due to the disability at issue.  The veteran 
has not required frequent hospitalization for her service-
connected navicular fracture of the right wrist, and the 
reported manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  
Accordingly, an extraschedular evaluation is not warranted 
for the veteran's navicular fracture of the right wrist.

As this issue deals with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for a navicular fracture of the 
right wrist, there is no basis for staged ratings with 
respect to these claims.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
20 percent evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An initial evaluation of 10 percent disabling, but no 
greater, for a navicular fracture of the right wrist, for the 
period from September 29, 1992 to June 2, 1996, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial evaluation in excess of 10 percent for a navicular 
fracture of the right wrist, for the period on and after June 
3, 1996, is denied.


REMAND

In May 2004, the Board remanded the claims on appeal for 
further development.  The Remand directed that the RO should 
attempt to secure the veteran's service medical records from 
the National Personnel Records Center (NPRC) or any other 
appropriate depository of records, including the service 
department.  The RO was directed to inform the NPRC that in 
February 1993, only the veteran's dental records were 
provided to VA.  It was then stated that, should further 
efforts to locate the veteran's service medical records be 
futile, a statement to this effect, along with an explanation 
of why, should be associated with the claims file.  Finally, 
the RO was directed to notify the veteran of any records 
which the RO could not obtain.

In this regard, the claims file does not show that the RO 
made any attempts to contact the veteran's service department 
to locate her service medical records.  Furthermore, even if 
such an attempt were futile, there is no indication in the 
record that such a finding was ever made by the RO.  Finally, 
despite notification letters sent to the veteran March 2005, 
July 2005, June 2006, September 2006, and January 2007, the 
veteran was never provided with proper notice that her 
service medical records could not be located, an explanation 
as to the efforts that were made to obtain them, and further 
action that would be taken by the RO.  While the veteran was 
informed that there was "difficulty in obtaining [her] 
service medical records," she was never informed that they 
could not be found at all and that future attempts to locate 
them would be futile, as required by the May 2004 Board 
Remand.  See 38 C.F.R. § 19.31 (2007).  The Court has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Furthermore, the Board emphasizes that the information 
contained in the veteran's service medical records is crucial 
to the determination of the issues regarding her right ankle 
and head injuries.  Therefore VA must make a thorough and 
exhaustive search of all potential locations where her 
service medical records could be stored.  While NPRC was 
properly notified that the records they provided to VA in 
February 1992 contained only dental records, their response 
indicated that they still believed that both medical and 
dental records were provided at that time.  Furthermore, even 
though the information from NPRC may be inaccurate, they 
reported that the complete medical records were provided to 
the RO in February 1992.  Thus, VA has a duty to ensure that 
the veteran's service medical records are not located at the 
Roanoke, Virginia regional office.  While the Appeals 
Management Center contacted the RO twice, in October 2005 and 
February 2006, to determine if the veteran's service medical 
records could be located at that site, the RO never responded 
to these requests.  In addition, a January 1997 letter from 
the Marine Corps Personnel Management Support Branch stated 
that the veteran's records had been charged out to NPRC since 
August 27, 1996.  Finally, the Board notes that the veteran 
served in active military service under 2 different names.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the veteran and 
request that she identify the names, 
dates, and location of all in-service 
military medical facilities where she 
was treated for right ankle and head 
injuries.  An attempt must be made to 
contact these facilities directly and 
obtain, with any necessary 
authorization from the veteran, copies 
of pertinent treatment records 
identified by her in response to this 
request which have not been previously 
secured.

2.	The RO must contact NPRC again and 
request that they conduct a thorough 
search for the veteran's service 
medical records under both of her 
listed names.  The RO is specifically 
directed to inform NPRC that, 
regardless of what their computer 
database may say, only dental records 
were provided to VA in February 1992.  
Furthermore, NPRC must be informed that 
the Marine Corps Personnel Management 
Support Branch stated that the 
veteran's service medical records were 
charged out to NPRC on August 27, 1996, 
over 4 years after the date when NPRC 
states that they were forwarded to VA.

3.	The RO must again be requested to 
perform a search of the Roanoke, 
Virginia regional office for the 
veteran's service personnel records 
under both of her listed names.  If 
these records cannot be located, the RO 
must actively respond to the inquiry 
with a statement saying that an attempt 
to locate the records was made and that 
they cannot be found.

4.	The RO must contact the Office of the 
Commandant, Headquarters United States 
Marine Corps, ATTN: MMSB-16, 2008 
Elliott Rd., Quantico, VA 22134-5030 
and request that they provide VA with a 
complete copy of the veteran's service 
medical records, to include under both 
of her listed names.  If the Office of 
the Commandant does not have, or cannot 
find, copies of the veteran's service 
medical records, they must be requested 
to provide VA with a list of other 
Marine Corps facilities where copies of 
the veteran's service medical records 
may be stored.  The RO must attempt to 
obtain the veteran's service medical 
records from any additional locations 
identified in this manner, to include 
under both of her listed names.

5.	If, after completing all of the above 
actions, the veteran's service medical 
records still cannot be obtained, the 
veteran must be notified and (a) the 
specific records that cannot be 
obtained must be identified; (b) the 
efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claims must be noted.  
The veteran must then be given an 
opportunity to respond.

6.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


